NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALI CHALES,                                     No.    19-71008

                Petitioner,                     Agency No. A215-617-325

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                   On Petition for Review From an Order of the
                         Board of Immigration Appeals

                              Submitted October 6, 2020**
                                 Seattle, Washington

Before: CALLAHAN and CHRISTEN, Circuit Judges, and RAKOFF,*** District
Judge.

      Ali Chales, a native and citizen of Cameroon, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) in which the BIA affirmed the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
Immigration Judge (“IJ”) and denied Chales’ applications for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”) based on

an adverse credibility determination. This court has jurisdiction pursuant to 8 U.S.C.

§ 1252. We review an Immigration Judge’s credibility determinations under the

substantial evidence standard. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). Where the BIA adopts the decision of the IJ and adds no reasoning of its own,

“we treat the incorporated parts as the BIA’s.” Aguilar–Ramos v. Holder, 594 F.3d

701, 704 (9th Cir. 2010). “[W]e do not review those parts of the IJ’s adverse

credibility finding that the BIA did not identify as ‘most significant’ and did not

otherwise mention.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008).

      Petitioner fled Cameroon after military or police officers allegedly detained

and beat him because of his affiliation with the Southern Cameroons National

Council (“SCNC”), a political group opposed to the governing party. Petitioner

claims that because of his activities in connection with the SCNC, he was thrice

arrested, detained, and beaten by police or military officers. After his second arrest,

Chales asserts police beat him until he lost consciousness; he was found and rescued,

and he received monthlong treatment for his injuries.

      Substantial evidence supports the IJ’s adverse credibility finding. Petitioner’s

testimony about who rescued him from the bush, how long the Cameroonian police

detained him, how frequently the police beat him during detention, and where he


                                          2
was arrested for the second time were plainly inconsistent with statements Chales

made during his asylum officer interview. For example, when asked to explain

inconsistencies about the identity of his rescuer, Chales stated that “when he

regained consciousness in the woman’s house, he saw her husband and thought that

he had rescued him.” The IJ discounted this explanation, not only because an

affidavit on the record contradicted the explanation, but also because Chales never

mentioned a woman rescuer to the asylum officer, nor did he mention the woman’s

husband during in-court testimony. When asked to explain inconsistencies about the

length of his detention, the frequency with which he was beaten in detention, and the

town of his second arrest, Chales stated that he did not make or did not remember

making the inconsistent statements. The IJ found these explanations unreasonable

because Chales never alleged any interpretation issues and his responses failed to

reconcile the inconsistent statements. Because the IJ specifically and cogently

identified reasons for finding Chales’ testimony not credible and drew on record

evidence to support that reasoning, substantial evidence supports the IJ’s

determination.

      Further, substantial evidence supports the BIA’s conclusion that country

conditions evidence did not independently corroborate Chales’ non-credible




                                         3
testimony.1 “Evidence of background country conditions alone cannot establish that

specific acts of persecution did or did not occur.” Ornelas-Chavez v. Gonzales, 458

F.3d 1052, 1056 (9th Cir. 2006). Because country conditions evidence cannot

corroborate Chales’ account of government persecution targeting him specifically,

the BIA did not err by determining that country conditions evidence has little

corroborative weight.

      Finally, substantial evidence also supports the BIA’s finding that Petitioner

failed to establish “it is more likely than not he [ ] would be tortured if removed” to

Cameroon. 8 C.F.R. § 1208.16(c)(2). “[W]hen a petitioner’s ‘claims under the

[CAT] are based on the same statements . . . that the BIA determined to be not

credible’ in the asylum context, the agency may rely upon the same credibility

determination in denying both the asylum and CAT claims.” Singh v. Lynch, 802

F.3d 972, 977 (9th Cir. 2015) (alterations in original) (quoting Farah v. Ashcroft,

348 F.3d 1153, 1157 (9th Cir. 2003)). Because Petitioner’s CAT claim is based on

the same testimony and corroborative evidence about his arrests, detainments, and



1
  The corroborative weight of the affidavits submitted by Chales’ family members,
friends, and nurse is not properly before this Court. “[E]xhaustion of administrative
remedies is a prerequisite to our jurisdiction.” Barron v. Ashcroft, 358 F.3d 674, 677
(9th Cir. 2004). Chales “d[id] not meaningfully challenge the Immigration Judge’s
finding that the affidavits submitted by members of [his] family and community in
support of his claim should be accorded little evidentiary weight” before the BIA.
Thus, the claim is unexhausted and therefore falls outside our jurisdiction. See
Barron, 358 F.3d at 677.

                                          4
injuries in Cameroon as Petitioner’s asylum claim, substantial evidence supports the

denial of protection under CAT.

      PETITION DENIED.




                                         5